PROSPECTUS SUPPLEMENT Pursuant to Rule424(b)(5) (To Prospectus Dated April 2, 2015) Registration Statement No.333-201910 U.S.$ 1,750,000,000 THE STATE TREASURY of THE REPUBLIC OF POLAND Represented by The Minister of Finance 3.25 percent Notes due 2026 * * * The Notes will bear interest at the rate of 3.25 percent per year. Interest on the Notes is payable on April 6 and October 6 of each year, beginning on October 6, 2016. The Notes will mature on April 6, 2026. The Notes are not redeemable prior to maturity. Interest on the Notes will accrue from April 6, 2016. The Notes will rank equally in right of payment with all other unsubordinated obligations of the Republic of Poland and the full faith and credit of the Republic of Poland will be pledged for the due and punctual payment of all principal and interest on the Notes. The Notes will contain provisions, commonly known as collective action clauses, regarding future modifications to their terms that differ from those applicable to the Republic of Poland’s outstanding public external indebtedness issued prior to April 2, 2015. Under these provisions, which are described on pages 68 to 71 of the accompanying Prospectus, the Republic of Poland may amend the payment provisions of the Notes and other reserved matters listed in the Notes with the consent of the holders of: (1)with respect to the Notes, (a) at least 75 percent of the aggregate principal amount of the outstanding Notes or (b) a written resolution signed by or on behalf of at least 66 2/3 percent of the aggregate principal amount of the Notes then outstanding; (2)with respect to two or more series of debt securities, including the Notes, (a)(i) not less than 75 percent of the aggregate principal amount of the outstanding debt securities of all series affected by the proposed modification, taken in the aggregate, or (ii) a written resolution signed by or on behalf of not less than 66 2/3 percent of the aggregate principal amount of outstanding securities affected by the proposed modification; and (b)(i) more than 66 2/3 percent of the aggregate principal amount of the outstanding debt securities of each series affected by the proposed modification at separate meetings of the holders of each series, taken individually, or (ii) a written resolution signed by or on behalf of more than 50 percent of the aggregate principal amount of the outstanding debt securities of each series affected by the proposed modification, taken individually. Application has been made to list and trade the Notes on the regulated market of the Luxembourg Stock Exchange only. In this prospectus supplement, references to “regulated market” shall mean a regulated market for the purposes of European Parliament and Council Directive 2004/39/EC. PerNote Total Public Offering 99.249 percent U.S.$ 1,736,857,500 Underwriting Discount 0.14 percent U.S.$ 2,450,000 Proceeds to the State Treasury 99.109 percent U.S.$ 1,734,407,500 The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this prospectus supplement or the accompanying Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. * * * The underwriters are offering the Notes subject to various conditions. The underwriters expect to deliver the Notes to purchasers on or about April 6, 2016, through the book-entry facilities of The Depository Trust Company, Euroclear or Clearstream, Luxembourg. * * * Barclays BNP PARIBAS Deutsche Bank Securities J.P. Morgan March 30, 2016 You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying Prospectus or any free writing prospectus that we provide to you. The State Treasury has not authorized anyone to provide you with different information. The State Treasury is not making an offer of these securities in any jurisdiction where the offer is not permitted. You should not assume that the information contained in this prospectus supplement or the accompanying Prospectus is accurate as of any date other than the date on the front of this prospectus supplement. The Luxembourg Stock Exchange takes no responsibility for the contents of this prospectus supplement, makes no representation as to its accuracy or completeness and expressly disclaims any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this prospectus supplement and the accompanying Prospectus. The distribution of this prospectus supplement and the accompanying Prospectus and the offering of the Notes in certain jurisdictions may be restricted by law. In particular, offers and sales of the Notes are subject to certain restrictions, details of which are set out in “Offering Restrictions” on page S-42. The State Treasury cannot guarantee that the application to the Luxembourg Stock Exchange will be approved and settlement of the Notes is not conditional upon obtaining this listing. This prospectus supplement and the accompanying Prospectus will be available free of charge at the principal office of Banque Internationale à Luxembourg, société anonyme, the listing agent. The State Treasury accepts responsibility for the information contained in this prospectus supplement and in the accompanying Prospectus. To the knowledge and belief of the State Treasury (which has taken all reasonable care to ensure that such is the case), the information contained in this prospectus supplement and in the accompanying Prospectus is in accordance with the facts and does not omit anything likely to affect the import of such information. TABLE OF CONTENTS SUMMARY OF THE OFFERING S-1 FORWARD-LOOKING STATEMENTS S-3 USE OF PROCEEDS S-4 RECENT DEVELOPMENTS S-5 DESCRIPTION OF THE NOTES S-33 TAXATION S-37 UNDERWRITING S-40 OFFERING RESTRICTIONS S-42 GENERAL INFORMATION S-43 LEGAL MATTERS S-44 OFFICIAL STATEMENTS AND DOCUMENTS S-45 Prospectus USE OF PROCEEDS 1 THE REPUBLIC OF POLAND 2 THE ECONOMY 9 BALANCE OF PAYMENTS AND FOREIGN TRADE 23 MONETARY AND FINANCIAL SYSTEM 29 PUBLIC FINANCE 39 PUBLIC DEBT 47 TOTAL EXTERNAL DEBT 54 DESCRIPTION OF THE SECURITIES 56 ENFORCEABILITY OF JUDGMENTS 65 TAXATION 66 PLAN OF DISTRIBUTION 67 VALIDITY OF THE SECURITIES 68 AUTHORIZED AGENT IN THE UNITED STATES 69 OFFICIAL STATEMENTS AND DOCUMENTS 70 FURTHER INFORMATION 71 INDEX TO TABLES AND SUPPLEMENTARY INFORMATION T-1 SUMMARY OF THE OFFERING Issuer The State Treasury of the Republic of Poland, represented by the Minister of Finance. Securities Offered U.S.$ 1,750,000,000principal amount of 3.25 percent notes due 2026 (the “Notes”). Maturity Date April 6, 2026. Redemption Basis At par on maturity. Ranking The Notes will rank equally in right of payment with all other unsubordinated obligations of the Republic of Poland and the full faith and credit of the Republic of Poland will be pledged for the due and punctual payment of all principal and interest on the Notes. Interest Rate The Notes will bear interest at the rate of 3.25 percent per annum. Interest Payment Dates April 6and October 6 of each year commencing October 6, 2016 for the period commencing from and includingApril 6, 2016, as described herein. Markets The Notes are offered for sale in those jurisdictions both within and outside of the United States where it is legal to make such offers. See “Offering Restrictions”. Further Issues The State Treasury reserves the right from time to time without the consent of the holders of the Notes to issue further securities having identical terms and conditions (except for the issue date and public offering price), so that such securities may be consolidated with, form a single series with and increase the aggregate principal amount of, the Notes. Listing Application has been made to list the Notes on the regulated market of the Luxembourg Stock Exchange. Form and Settlement The Notes will be issued in the form of one or more global notes, or the Global Notes, in fully registered form, without coupons, which will be deposited on or about April 6,2016, the Closing Date, with Citibank, N.A., London Branch as custodian for, and registered in the name of Cede& Co., as nominee of, The Depository Trust Company, or DTC. Except as described in this prospectus supplement, beneficial interests in the Global Notes will be represented through accounts of financial institutions acting on behalf of beneficial owners as direct and indirect participants in DTC. Investors may elect to hold interests in the Global Notes either through DTC in the United States or outside of the United States through Euroclear Bank S.A./N.V. or Clearstream Banking, société anonyme, if they are participants in such systems, or indirectly through organizations that are participants in such systems. Except as described in this prospectus supplement, owners of beneficial interests in the Global Notes will not be entitled to have the Notes registered in their names, will not receive or be entitled to receive physical delivery of the Notes in definitive form and will not be considered holders of the Notes under the Notes or the amended and restated fiscal agency agreement governing the Notes. See “Description of the Securities—Form and Settlement” in the Prospectus. It is expected that delivery of the Notes will be made, against payment therefor in same-day funds, on or about April 6, 2016. Withholding Tax Principal of and interest on the Notes are payable by the State Treasury without withholding or deduction for withholding taxes subject to certain exceptions, including withholding taxes that may be imposed pursuant to Council Directive 2011/16/EU on administrative cooperation in the field of taxation, as amended by Council Directive 2014/107/EU, to the extent set forth in this prospectus supplement and in the accompanying Prospectus under the heading “Description of the Securities—Payment of Additional Amounts”. S-1 Governing Law The Notes shall be governed by, and interpreted in accordance with, the laws of the State of New York. Collective Action Clauses The Notes will contain provisions regarding voting on amendments, modifications and waivers. These provisions are commonly referred to as collective action clauses and are described more fully on pages 68 to 71 of the accompanying Prospectus. Under these provisions, the State Treasury may amend certain key terms of the Notes, including the maturity date, principal amount, interest rate and other payment terms, with the consent of the holders of (1) with respect to proposed modifications affecting only the Notes: (a) at least 75 percent of the aggregate principal amount of the outstanding Notes, or (b) a written resolution signed by or on behalf of at least 66 2/3 percent of the aggregate principal amount of the Notes then outstanding; (2) with respect to proposed modifications affecting two or more series of debt securities, including the Notes: (a)(i) not less than 75 percent of the aggregate principal amount of the outstanding debt securities of all series affected by the proposed modification, taken in the aggregate, or (ii) a written resolution signed by or on behalf of not less than 66 2/3 percent of the aggregate principal amount of outstanding securities affected by the proposed modification; and (b)(i) more than 66 2/3 percent of the aggregate principal amount of the outstanding debt securities of each series affected by the proposed modification at separate meetings of the holders of each series, taken individually, or (ii) a written resolution signed by or on behalf of more than 50 percent of the aggregate principal amount of the outstanding debt securities of each series affected by the proposed modification, taken individually. These provisions differ from those applicable to the Republic of Poland’s outstanding securities which have been previously registered with the U.S. Securities and Exchange Commission, and those applicable to all of the Republic of Poland’s other outstanding public external indebtedness issued prior to April 2, 2015. S-2 FORWARD-LOOKING STATEMENTS This prospectus supplement includes forward-looking statements. All statements other than statements of historical fact included in this prospectus supplement regarding, among other things, Poland’s economy, fiscal condition, politics, debt or prospects may constitute forward-looking statements. In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may”, “will”, “expect”, “project”, “intend”, “estimate”, “anticipate”, “believe”, “continue”, “could”, “should”, “would” or the like. Although the State Treasury believes that expectations reflected in its forward-looking statements are reasonable at this time, there can be no assurance that such expectations will prove to be correct. The State Treasury undertakes no obligation to update the forward-looking statements contained in this prospectus supplement or any other forward-looking statement included herein. S-3 USE OF PROCEEDS The net proceeds from the sale of the Notes will be used to finance the Republic of Poland’s State budget borrowing requirements or for general financing purposes. The State Treasury estimates the net proceeds will be approximately U.S.$ 1,734,407,500. S-4 RECENT DEVELOPMENTS Domestic Political Developments 2015 Elections and Composition of New Government Presidential Elections The most recent presidential election concluded on May 24, 2015, after two rounds. The two competing candidates were Bronisław Komorowski, of the Civic Platform (“PO”) party (the former President of Poland) and Andrzej Duda, of the Law and Justice (“PiS”) party (a former Secretary of State in the Chancellery of the President of Poland and a former member of the European Union Parliament). Andrzej Duda won the election with 51.55percent of the votes cast in the second round of the election, and assumed office on August 6, 2015. The next presidential elections will be held in 2020. Parliamentary Elections The most recent Parliamentary elections were held on October 25, 2015. Following the elections, the PiS received 37.58percent of the vote, the PO received 24.09percent of the vote, the Kukiz’15 (Paweł Kukiz’s new party) received 8.81percent of the vote, Nowoczesna.pl (Ryszard Petru’s new party, “Nowoczesna”) received 7.55percent of the vote and the Polish People’s Party (“PSL”) received 5.13 percent of the vote. In November 2015, the current Government was formed, led by the new Prime Minister Beata Szydło, who had previously been a Member of the Polish Parliament (during the fifth, sixth and seventh terms) and a Deputy President of the PiS. The following table shows a breakdown of the distribution of seats in the Sejm (by party) and the Senate (by party) as ofMarch 11, 2016. This table hereby amends and supersedes the corresponding table on page 5 of the accompanying Prospectus. Seats Sejm Law and Justice (PiS) Civic Platform (PO) Kukiz ‘15 40 Nowoczesna 29 Polish People’s Party (PSL) 16 Unaffiliated 3 Total Seats Senate Law and Justice (PiS) 62 Civic Platform (PO) 33 Polish People’s Party (PSL) 1 Unaffiliated 4 Total Source: Sejm and Senate The next Parliamentary elections will be held in 2019. New Government Policies and Legislative Agenda Constitutional Tribunal The Polish constitutional tribunal (the “Constitutional Tribunal”) was established in 1982 to resolve constitutional issues involving governmental institutions. The Constitutional Tribunal is composed of 15 judges, chosen by the Sejm for a term of nine years each. In June 2015, the Sejm enacted a new act on the Constitutional Tribunal, which enabled the former Parliament to appoint five new judges to replace five judges whose terms were to expire by the end of 2015. Five new judges (the “Former Parliament Appointees”) were appointed by the former Parliament in October 2015. Following the October 2015 Parliamentary elections, Andrzej Duda, the President of Poland, refused to accept the five Former Parliament Appointees’ oaths, and the Parliament revoked the appointment of the Former Parliament Appointees and appointed five other judges (whose oaths were accepted by the President) (the “New Parliament Appointees”) in their stead. S-5 Subsequently, PO and Nowoczesna filed a motion to the Constitutional Tribunal to resolve whether the act adopted in June 2015, and the appointment of the Former Parliament Appointees thereunder, was constitutional. In December 2015, the Constitutional Tribunal ruled that three of the five Former Parliament Appointees had been constitutionally appointed by the former Parliament. However, the President has not yet accepted the oaths of these three judges. At the end of December 2015, new legislation (the “December 2015 Act”) was enacted containing significant changes to the act adopted in June 2015 relating to the Constitutional Tribunal. Among other things, the December 2015 Act (i) increased the threshold required for decisions of the Constitutional Tribunal from a simple majority to a two-thirds majority, (ii)increased the quorum requirement from 9 to 13 judges, (iii) increased to six months (or three months, in exceptional circumstances) the delay before which the Constitutional Tribunal may rule on a case referred to it, and (iv)required the Constitutional Tribunal to hear cases in the order in which they are filed. On March 9, 2016, the Constitutional Tribunal held that the December 2015 Act is unconstitutional. To date the Government has not published this judgment, meaning that the judgment has not yet become legally binding. Due to controversy surrounding the constitutionality of the December 2015 Act, the Polish Government submitted the act to be analyzed by the Venice Commission of the Council of Europe. The Venice Commission visited Poland in February 2016 and on March 11, 2016, issued a critical opinion on the topic. See also“International Relations and Regional Arrangements-Regional Arrangements-EU Rule of Law Assessment.” Media Laws In January 2016, the Polish Act on Radio and Television Broadcasting dated December 29, 1992 was amended. The amendments change the appointment process for the management of Polish state-owned media companies (including TVP S.A. and Polskie Radio S.A.). Pursuant to the amendments, the members of the Management and Supervisory Boards of Polish state-owned media companies are elected by the Minister of State Treasury rather than by the National Broadcasting Council (which is the industry regulator). The Minister of State Treasury was also granted the power to cancel the appointment of the members of the Management and Supervisory Boards of such companies. Simultaneously with the appointment by the Minister of new members of the Management and Supervisory Boards of state-owned media companies based on the amended act, the terms of office of the then-current members of such boards were automatically terminated. See also “International Relations and Regional Arrangements-Regional Arrangements-EU Rule of Law Assessment”. The Government has also proposed further changes to the Polish state owned media sector, including the transformation of Polish state-owned media companies (currently operating as joint-stock companies) into so-called “national media” and changes to the financing arrangements for such media companies. Civil Service In early 2016, Polish Act on the Civil Service dated November 21, 2008 was amended. Pursuant to the amended Act, senior positions in the civil service will be filled by appointment (with the chairman of the civil service appointed by the Prime Minister), instead of through competitive application processes. The employment contracts of individuals who held such positions in the civil service were terminated within 30 days after the publication of the amending legislation on January 22, 2016, unless they were appointed civil servants pursuant to the Act on the Civil Service or they were reappointed pursuant to the amended Act on the Civil Service. In January 2016, Parliament also passed legislation that merges the Polish prosecutor’s office into the Ministry of Justice and confers the functions of the Prosecutor General onto the Justice Minister, reversing reforms introduced by the previous Government in 2009. Surveillance Laws In July 2014, the Constitutional Tribunal ruled that some provisions of the Polish Police Act dated April 6, 1990 and other acts relating to the surveillance methods used by Polish agencies were unconstitutional. The Constitutional Tribunal prescribed an 18-month period to enact consequential amendments to the Polish Police Act and other relevant legislation. The amending legislation entered into force on February 7, 2016. Among other things, the amendments make it easier for Polish agencies to access telecommunications usage data, including metadata of internet users.The Venice Commission is currently preparing an opinion on the amendments at the request of the Parliamentary Assembly of the Council of Europe. Social Spending Initiatives The Government plans to implement a new social program entitled "Family 500+". The program entails a direct cash transfer to families of PLN500 per month per eligible child until the child reaches the age of 18. Assistance under the program for the first child will be means-tested based on family income, while all families will be eligible for assistance for additional children.To be eligible for the assistance for the first child, a family's monthly income must be below PLN800, provided that the monthly income threshold for families in which at least one child is disabled is PLN1200. S-6 In line with the regulatory impact assessment prepared in connection with this proposal, the Government allocated a total of PLN17.055 billion to fund the program during 2016 and forecasts an expenditure of PLN22.567 billion on the program during the following year. The main goal of this program is to assist families with child-rearing expenses, with the ultimate goal of encouraging people to have more children, thereby improving Poland’s long-term demographic outlook. The Government has also proposed a series of gradual increases in the tax-free allowance for personal income tax starting in 2017, and to raise the minimum wage and increase public subsidies for medicines. The details of these proposals are still in the process of being finalized. Pension Reforms In 2012, the Polish Government introduced comprehensive pension reforms, which came into effect on January 1, 2013. The changes included, inter alia, the increase of the retirement age from 65 to 67 years old for men and from 60 to 67 years old for women. The current Government and the current President, Andrzej Duda, have declared their intention to reverse this aspect of the reforms and restore the old retirement ages, i.e., 60 years old for women and 65 years old for men. Tax on Financial Institutions Banks, insurance companies, credit unions and non-bank lending companies are subject to a new tax on financial institutions which came into force on February 1, 2016. The tax covers all bank assets over PLN4 billion (EUR0.9 billion), insurance groups’ assets over PLN2 billion (EUR0.45 billion) and non-bank lending companies’ assets over PLN0.2 billion, which are in each case taxed at a rate of 0.0366% per month (0.44% per year). For purposes of this new tax, the taxable asset base of banks (but not other financial institutions) is reduced by the value of their own funds and respective holdings of State Treasury debt securities. This tax does not apply to state-owned banks, private banks under recovery proceedings, in receivership, or in liquidation, or banks which have filed for bankruptcy and whose activities have been suspended. The new tax does not reduce financial institutions' Corporate Income Tax (“CIT”) tax base. According to theBudget Act for 2016, the Government’s goal is to collect up to PLN5.5 billion (EUR 1.2 billion) from this new tax, which would amount to less than 25 percent of the 2014 net profits of banks and insurance companies. According to the Financial Stability Report published by the National Bank of Poland (“NBP”) on February 10, 2016, the introduction of this new tax on financial institutions will negatively affect the banking sector, causing a decrease in the profitability of banks. Such reduction in the profitability of banks will in turn negatively impact their resilience and lending capacity. According to the abovementioned report, the introduction of the tax will not significantly affect the solvency of the domestic insurance sector in the short term, though it may give rise to losses which could result in lowered capital requirements coverage ratios for some insurance companies. According to the NBP, if the imposition of the tax results in a significant reduction in the availability of financing in the economy or in unfavorable changes in the structure of the financial system, a change in the tax rate and formula should be considered. See also “-Conversion of CHF Mortgages into PLN”. Retailer Turnover Tax The Government intends to introduce a retailer turnover tax, the details of which are still in the process of being discussed by the Government following feedback from, among others, Polish retailers and the European Commission on an initial proposal for the tax set forth in a draft bill prepared by the Ministry of Finance in January 2016. The Ministry of Finance currently expects that the total revenues to the State budget resulting from the introduction of the retailer turnover tax may exceed PLN2 billion annually. The retailer turnover tax is expected to become effective in 2016. Military Modernization Program and Procurement Changes On December 11, 2012, the Ministry of National Defense signed theTechnical Modernization Plan and the Program for the Development of the Armed Forces in the Republic of Poland for the Period between 2013 and 2022. According to both documents, the expenses for defense should amount to PLN273.2 billion between 2017 and 2022 and the amount of Polish soldiers should reach 120,000 by the end of 2022. Following the 2015 Parliamentary elections, the new Minister of Defense, Antoni Macierewicz, began reviewing the abovementioned documents.It is possible that procurement processes commenced prior to those elections may be modified. New Macroprudential Supervisory Framework and Bank Resolution Mechanism On November 1, 2015, the Act on Macroprudential Supervision over the Financial System and Crisis Management in the Financial System entered into force. It introduced a macroprudential framework and established the Financial Stability Committee (the “FSC”) as the authority responsible for macroprudential policy in Poland. The President of the NBP is the Chairman of the FSC. The Minister of Finance, the Chairperson of the Polish Financial Supervision Authority (“PFSA”) and the President of the Management Board of the Bank Guarantee Fund (the “BGF”) are also members of the FSC. The FSC is the macroprudential decision maker for the Polish economy, is responsible for systemic risk identification and analysis, is S-7 empowered to request that other entities take action to limitsystemic risks on a “comply or explain” basis, and has certain tools to control or limit systemic risks (including imposing counter-cyclical capital buffers). As Poland is currently behind schedule in implementing European Parliament and Council Directives 2014/59/EU (the “BRRD”) and 2014/49/EU (the “DGS”), and was referred to the European Court of Justice on October 22, 2015 due to such delay, Poland intends to implement these directives in the first quarter of 2016. According to the legislation implementing these directives, the BGF will become the Polish resolution authority.The legislation governing the BGF currently in force already provides that the BGF is the authority responsible for the resolution of financial institutions; once the implementing legislation comes into force, the BGF will have the power to use all the resolution tools that are envisaged by the BRRD and will be financed by ex ante contributions. Poland will also implement the government stabilization tools contained in Articles56-58 of the BRRD. Conversion of CHF Mortgages into PLN Prior to the 2008 financial crisis, many Polestook mortgage-backed credit loans denominated in foreign currencies, especially in CHF, due to the very low prevailing exchange rates of the CHF against the PLN at the time. After the end of the financial crisis the exchange rate of the CHF against the PLN began to rise, and on January 15, 2015, the Swiss National Bank (the “SNB”) stopped fixing the CHF exchange rate at EUR1.20. This decision impacted credit loans denominated in CHF taken by Poles. The former Polish Government proposed legislation to convert CHF-denominated housing loans into PLN. Due to the 2015 Parliamentary elections this proposed legislation never entered into force. At the beginning of 2016, the President of Poland, Andrzej Duda, proposed a new solution for such loans. The presidential proposal includes mandatory conversion of CHF-denominated credit loans into PLN by using a “fair” exchange rate in the event that no other agreement is reached voluntarily between a bank and borrower.The “fair” exchange rate is proposed to be individually calculated for each case, using a prescribed algorithm that takes into account, among other things, current and historical exchange rates, to ensure equality between PLN- and CHF-denominated loans. The proposal would also require banks to repay to borrowers the excess amounts customers were historically charged to convert złoty at less favorable rates than the NBP’s average rate. As of February 2016, the NBP estimated the total direct cost to the banking sector to be approximately PLN44 billion (comprising PLN9 billion in costs associated with the refund of foreign exchange spreads to customers, and PLN35 billion for the conversion of the principal of foreign currency-denominated loans).The proposal was also submitted to the PFSA for assessment, and on March 15, 2016 the PFSA announced that its estimate of the total cost of the proposal for the banking sector was between PLN44.6 billion and PLN67.2 billion. The NBP and PFSA estimates are sensitive to, among other things, the PLN-CHF exchange rate, and a devaluation of the złoty may materially increase the total cost to the banking sector, while appreciation of the zloty may materially decrease the total cost to the banking sector. The abovementioned proposal has not been submitted to the Polish Parliament. According to the Financial Stability Report published by the NBP on February 10, 2016, if the proposed solution were introduced in the form presented in President Andrzej Duda’s proposal, it could substantially and negatively affect the stability of the Polish financial system. According to the abovementioned report, the implementation of the proposed solution in an environment of increased financial burdens resulting from other sources (see “-Tax on Financial Institutions” and “-Monetary and Financial System-Bank Regulation”), represents a risk that the negative effects on the banking sector could result in negative feedback between the banking sector and the real economy, thereby adversely affecting economic growth. On March 15, 2016, the PFSA expressed similar concerns, warning that the proposal could not only affect the stability of some lenders, but also impact trust in the banking system and, in a worst-case scenario, lead to a financial crisis. Restructuring of the Coal Mining and Energy Sectors In December 2015, the new Government adopted amendments to the Polish Act on the Functioning of Coal Mining dated September 7, 2007. While amendments to the Act adopted by the previous Government covered a period until the end of 2015, the amendments enacted following the 2015 Parliamentary elections extend certain of its provisions until 2018.The main reason for the recent amendments is to enable the free disposal of mines by mining companies or their designated parts to Spółka Restrukturyzacji Kopalń S.A. until January 2018. The latest amendments also define the conditions for granting one-off severance payments to employees, whom this provision will benefit from January 1, 2016. Payment may be granted to employees whose employments were terminated by mutual agreement between December 31, 2015 and December 31, 2018, and who have a minimum of five years’ work experience in the mining sector. According to the Ministry of Energy, the amendment does not imply liquidation of mines. Poland’s policies with regard to state-owned enterprises are currently under review by the new Government; in particular, the new Government is currently in the process of reviewing the plan proposed by the previous Government for the restructuring of Kompania Węglowa S.A., and expects to finalize the details of its proposal, which may involve the transfer of certain assets to a new special purpose vehicle in which third-party investors and/or state-owned enterprises may invest, in the second quarter of 2016. S-8 Poland’s Rating Downgrade On January 15, 2015, Standard & Poor’s (“S&P”) downgraded the Polish long-term foreign currency sovereign credit rating from “A-” to “BBB+.” S&P also downgraded the Polish long-term and short-term local currency sovereign credit ratings from “A/A-1” to “A-/A-2”. In addition, S&P revised its outlook for Poland’s sovereign credit ratings from positive to negative. These were the first changes to S&P’s sovereign credit ratings for Poland since 2007. S&P claimed that since the October 2015 Parliamentary elections, the new Government has initiated various legislative measures that in S&P’s view weaken the independence and effectiveness of key institutions, such as the Constitutional Tribunal, public broadcasters and the civil service. See “-New Government Policies and Legislative Agenda-Constitutional Tribunal”, “-New Government Policies and Legislative Agenda-Media Laws” and “-New Government Policies and Legislative Agenda-Civil Service”. Although the value of złoty depreciated and State Treasury bond yields increased in the immediate aftermath of S&P’s announcement of the Poland’s rating downgrade, both the złoty and State Treasury bond yields appear to have since largely returned to their previous trading levels, and the Government does not expect S&P’s downgrade to have a material effect on its fiscal position in the current budgetary period. A credit rating is not a recommendation to buy, sell or hold securities and may be subject to suspension, reduction or withdrawal at any time by the assigning rating agency. Any adverse change in Poland's credit ratings could adversely affect the trading price of the Notes. Any positive change in Poland's credit ratings could positively affect the trading price of the Notes. International Relations and Regional Arrangements International Relations On April 15, 2015, Poland became a prospective founding member of the Asian Infrastructure Investment Bank (“AIIB”) and expects to become a full member in 2016. On October 9, 2015, Poland signed the Articles of Association of the AIIB. Membership of the AIIB strengthens Poland’s economic and political cooperation with Asia and creates new business opportunities for Polish companies. As a shareholder of the AIIB, Poland expects that it will take part in the management and decisions taken by the managers of the bank, and be able to influence the AIIB’s actions and strategic direction. Membership of the AIIB will contribute to building a favorable political climate and economic cooperation with Asia and implementing Poland’s economic objectives in the medium- and long-term. So far, 57 countries have announced their intention to join the AIIB. Poland is currently expected to contribute capital in the amount of USD831.8 million to the AIIB, and currently holds 0.98 percent of the AIIB shareholders’ votes. Regional Arrangements 2015 Convergence Program Update and Exit from the Excessive Deficit Procedure According to Poland’s April 2015 Convergence Program update, its general government sector’s nominal deficit was reduced to 3.2 percent of GDP in 2014 (and 3.3 percent of GDP as notified by Eurostat in October 2015). That outcome was significantly better than the deficit target for 2014 recommended by the EU Council under the Excessive Deficit Procedure (the “EDP”) of 3.9 percent of GDP. Moreover, the excess over the 3 percent of GDP reference value was attributable exclusively to the costs of the systemic pension reforms introduced in 1999, amounting in 2014 to 0.4 percent of GDP. As a result, and taking into account the European Commission’s Spring forecast, the EU Council confirmed in its decision of June 19, 2015, that the excessive deficit in Poland had been corrected one year ahead of schedule. Since this decision, Poland has been subject to the so-called preventive arm of the EU’s Stability and Growth Pact and shall gradually reduce its structural deficit in order to achieve its medium-term budgetary objective of a structural deficit of 1 percent of GDP. The Budget Act for 2016 envisages a nominal deficit of 2.8 percent of GDP. See “-The State Budget”. The next Convergence Program update with the latest macroeconomic and fiscal projections is expected to be published in late April 2016. Inflow of EU Funds Poland’s EUmembership resulted in a major inflow of EU funds of approximately EUR122.6billion between May 2004 and December 2015 (mostly from structural funds for Cohesion Policy-related initiatives and payments under the Common Agricultural Policy). Conversely, during that period, Poland made approximately EUR39.3billion of “Own Resources” payments to the EU. The net inflow of EUresources during that period amounted to approximately EUR83.1billion. The current EU budget envisages yearly net inflows of EU funds to Poland through to 2023, but there is no guarantee that such inflows will continue in future periods. The following table sets forth information relating to the inflow of EUfunds into Poland for the years indicated. This table hereby amends and supersedes the corresponding table on page 8 of the accompanying Prospectus. S-9 (EUR millions) Inflow of EU Funds Cohesion Policy Common Agricultural Policy Other Funds Total Source:Ministry of Finance The following table sets forth information relating to the use of EU funds for the period from May 2004 to the end of 2015. This table hereby amends and supersedes the corresponding table on page 9 of the accompanying Prospectus. (EUR millions) Use of EU Funds Current expenditures Capital expenditures Total Source:Ministry of Finance The following table sets forth certain information with respect to the projected inflow of EU funds for the periods indicated.These projections are based on the current EU budget and do not reflect legal commitments on behalf of the EU to provide the funds. This table hereby amends and supersedes the corresponding table on page 9 of the accompanying Prospectus. (EUR millions) Projected Future Inflows of EU Funds Common Agricultural Policy Cohesion Policy Total Source:Ministry of Finance The following table sets forth certain information with respect to Poland’s contribution to the EU budget for the years indicated. This table hereby amends and supersedes the corresponding table on page 9 of the accompanying Prospectus. (EUR millions) Own Resources Payments Payments related to Gross National Income Payments related to VAT Traditional Own Resources Payments Rebates and corrections Total Source:Ministry of Finance EU Rule of Law Assessment In March 2014, the European Commission established a new EU Framework to strengthen the Rule of Law (the “Framework”). The Framework establishes a three-stage process with the objective of preventing, through a dialogue with the relevant EU member state, the escalation of an emerging systemic threat to the rule of law into a situation where the European Commission would need to issue a proposal to trigger sanction mechanisms under Article7 of the Treaty of the European Union (the “TEU”). Those three stages are: (i) European Commission assessment, (ii) European Commission recommendation and (iii) monitoring of the Member State’s follow-up to the European Commission’s recommendation. If no solution is found within that Framework, the European Commission may apply Article 7 of the TEU, which provides for special mechanisms with far-reaching sanctions in case a Member State does not respect the fundamental values referred to in Article 2 of the TEU, including the rule of law. In January 2016, the European Commission announced that it has commenced an assessment of recent developments in Poland pursuant to the Framework. The College of Commissioners held a first orientation debate on January 13, 2016 to assess Poland’s situation under the Framework and started a dialogue with Polish authorities in connection with the recent changes to the Constitutional Tribunal and state-owned media. See “—New Government Policies and Legislative Agenda-Constitutional Tribunal” and “—New Government Policies and Legislative Agenda-Media Laws”. The Prime Minister of Poland, Beata Szydło, participated in a debate on the matter in the European Parliament on January 19, 2016. The procedure is still ongoing and as this is the first time the Framework has been invoked by the European Commission, its S-10 timetable and ultimate outcome is currently difficult to predict. The European Commission is expected to coordinate its analysis with the Venice Commission. See “-New Government Policies and Legislative Agenda-Constitutional Tribunal”. European Migrant Crisis The European migrant crisis began in early 2015, when a growing number of migrants and refugees began travelling to EU countries across the Mediterranean or Southeast Europe. According to the United Nations High Commissioner for Refugees, the majority of the migrants are coming from Syria, Iraq and Afghanistan. Although the main destination for migrants has to date been Germany, most of these migrants have been arriving in the EU through Greece, Italy and Southeast Europe. The EU has reacted to the migrant crisis by proposing various quota systems for the relocation and resettlement of migrants among EU Member States in order to relieve the burden on the main transit and destination countries. To date, two emergency schemes to relocate 160,000 migrants in total (including 6,182 to Poland) have been adopted by the European Commission, with the agreement of most, but not all, EU Member States (including the former Polish Government). As of February 4, 2016, Poland was ready to accept 100 refugees under these emergency relocation schemes by the end of March 2016. However, following recent incidents involving migrants in other European countries, the current Government may consider renegotiating the conditions for acceptance of migrants by Poland. As the crisis has continued, individual countries have at times reintroduced border controls within the Schengen Area; if the migrant crisis continues or escalates, it is possible that similar, or stricter, border controls could be introduced on a more widespread or permanent basis, which could have a material impact on economic activity within the EU, including on the Polish economy. See “-Foreign Trade-Focus of Trade”. NATO On July 8 and 9, 2016, Poland will host a NATO summit, during which NATO members are expected to debate matters including proposals to increase NATO’s presence in Poland. Climate Change Policies and the Paris Agreement Polish climate policies are based on the EU’s common climate policy, pursuant to which the 2020 climate and energy package has been adopted for the period through 2020. The terms of the EU’s common climate policy for the period from 2020 to 2030 will be negotiated based on the 2030 climate and energy framework set forth in the European Council’s conclusions of October 24, 2014. EU climate policy divides the economy into two sectors: the Emission Trading Scheme (ETS) sector (consisting of, among other sectors, industry and energy production), the total emissions of which are capped in consecutive years by emission allowances, which may be purchased by specific installations in auctions across the EU (the EU-wide goal in the ETS sector for 2020 is to reduce the emissions by 20 percent, as compared to 1990 levels), and the non-ETS sector (which includes agriculture, forestry and transport), for which EU Member States have individual emission targets (Poland’s target is an increase in emissions of 14 percent, as compared with 2005 levels). The EU has also agreed to set a target domestic emission reduction of at least 40 percent by 2030 (compared to 1990 levels), where the ETS sector’s target reduction is of 43 percent and the non-ETS sector’s is of 30 percent (in each case for the EU as a whole). Individual country targets for the non-ETS sector are expected to be negotiated this year. The scenarios prepared by the European Commission for the impact assessment of the 2030 climate and energy framework for the EU as a whole do not divide responsibilities between EU Member States. According to the Polish Government’s estimates, Poland may suffer a GPD decrease of between 1.1 percent and 2.5 percent in 2030, depending on the targets ultimately set for Poland. Since the reduction target submitted by the EU to the 2015 United Nations Climate Change Conference (“COP 21”) reflects the abovementioned internal EU targets, the conclusion of the Paris Agreement under the United Nations Framework Convention on Climate Change (the “Paris Agreement”) at COP 21 will in and of itself have no direct impact on Poland’s energy sector or its economy. The final text of the Paris Agreement also calls for climate neutrality as a long-term goal, rather than decarbonization of the economy. However, there is a possibility that the inclusion of the forest sector in the Paris Agreement might lead to the effective reduction of the overall targets, and therefore costs, for Poland, especially in the non-ETS sector. Poland’s energy policy is currently under review by the new Government. Relationship with Multilateral Financial Institutions As of November 30, 2015, Poland’s liabilities to multilateral financial institutions amounted to EUR17.6 billion and accounted for 25.7 percent of the State Treasury’s total external debt. S-11 World Bank As of December 31, 2015, the World Bank had authorized a total of U.S.$16.2billion in loans to Poland, U.S.$14.4billion of which had already been disbursed. These amounts include loans granted to and guaranteed by the State Treasury. As of December 31, 2015, the World Bank’s exposure to Poland, net of principal repayments, amounted to U.S.$7.9billion. European Investment Bank As of December 31, 2015, the European Investment Bank (the “EIB”) had committed EUR55.2 billion to Polish borrowers, EUR42.6 billion of which had already been disbursed.As of December 31, 2015, the EIB’s exposure to Polish borrowers, net of principal repayments, amounted to EUR33.1 billion. European Bank for Reconstruction and Development Since the beginning of its operations in Poland, the European Bank for Reconstruction and Development (the “EBRD”) has committed over EUR7.9 billion (as of December 31, 2015) in various sectors of the country’s economy (corporate, financial institutions, infrastructure and energy), of which EUR1.0 billion was granted to the public sector and EUR6.9 billion was granted to the private sector.As of December 31, 2015, the EBRD had also helped arrange over EUR41.2 billion of commitments from other sources of financing and had undertaken 365 projects in the country. International Monetary Fund On January 13, 2016, the Fund completed its review of Poland’s qualification for the arrangement under the current Flexible Credit Line (the “FCL”) and reaffirmed its continued qualification to access FCL resources. At the request of the Polish authorities, the FCL amount was decreased from SDR15.5 billion (which was the amount initially extended in January 2015) to SDR13 billion. The IMF concluded that Poland continues to benefit from very strong economic fundamentals and policy frameworks. In the IMF’s view, Poland’s economic growth is strong and unemployment is declining. On current trends and policies, the IMF’s outlook is for continued GDP growth of around 3.5 percent in 2015 and 2016. In the IMF’s view, the current account deficit has narrowed while international reserves remain adequate, fiscal consolidation has led to an exit from the EU’s EDP and public debt is sustainable. However, the IMF believes that the much-needed reduction in the structural deficit would be a challenge in light of planned new spendings and would require a sequence of offsetting measures. Poland’s medium-term objective of GDP structural deficit of 1 percent remains broadly appropriate. Poland’s credible inflation targeting regime has been effective in managing deflationary pressures. The banking system is liquid, profitable and well capitalized, and the financial sector framework has been further strengthened. According to the IMF, while the balance of risks has somewhat decreased, downside risks remain elevated. Therefore, sustaining robust growth requires maintaining strong policies. The current FCL superseded four previous FCL arrangements concluded in January 2013 (which was SDR9.0billion larger than the current reduced FCL), January 2011, July 2010 and May 2009. The last Article IV consultation with Poland was concluded by the Executive Board of the IMF on July 10, 2015. International Development Association As of January 31, 2016, Poland’s contribution to the International Development Association amounted to SDR40.44million, of which SDR30.95million has already been paid. Additionally, in 2006, Poland joined the Multilateral Debt Relief Initiative, committing to contribute the equivalent of PLN34.04million until 2043, of which eight installments in the total amount of PLN6.33million each have already been paid. Nordic Investment Bank As of December 31, 2015, loans granted to local governments and private sector entities in Poland by the Nordic Investment Bank amounted to approximately EUR561.4million. Council of Europe Development Bank As of December 31, 2015, the Council of Europe Development Bank (the “CEB”) had approved EUR3.8billion in loans to Poland, of which EUR2.9billion had already been disbursed. The total value of loans extended to the State Treasury in the form of signed projects as of December 31, 2015, amounted to approximately EUR517million, of which EUR485million had already been disbursed. As of December 31, 2015, CEB’s exposure to the State Treasury amounted to EUR210million. Major International Treaties In the second half of 2015, the European Fund for Strategic Investments (the “EFSI”) was launched to drive investment in infrastructure and innovation projects across the EU as well as to help finance small- and medium-sized enterprises and mid-cap companies. The EFSI is one of the three pillars of theInvestment Plan for Europe,an EU initiative to unlock additional S-12 investment of at least EUR315 billion over a three-year period. Poland is implementing the Plan and the projects with the support of the EFSI. Economic Performance The following table sets out certain economic data for Poland for and as of the end of the years indicated. This table hereby amends and supersedes the corresponding table on page 12 of the accompanying Prospectus. Main Economic Data GDP real growth (%) * CPI (%) ) Registered unemployment rate (end of period, %) Current account balance (% of GDP) N/A General government balance(1) (% of GDP) N/A General government debt(1) (end of year, % of GDP) N/A Source:Central Statistical Office, Eurostat, National Bank of Poland * Preliminary data. Calculated according to ESA 2010. Data not yet available. According to preliminary data, Poland’s GDP grew by 3.6 percent in 2015. This growth was mainly driven by domestic demand (which was supported by low interest rates, low inflation and improvements in the labor market) with a slight contribution from net exports, which increased 0.3 percent in 2015, as compared to a decrease of 1.5 percent in 2014. The following tables set out certain macroeconomic statistics for the periods indicated. These tables hereby amend and supersede the corresponding tables on page 13 and 14 of the accompanying Prospectus. Economic Data (PLNbillions) Nominal GDP N/A (Real growth %) GDP * Exports Imports ) Total domestic demand ) ) Private consumption Public consumption ) ) Gross capital formation ) ) Real gross fixed capital formation ) ) Value added Industry Construction ) ) Trade; repair of motor vehicles ) ) Data not yet available. *
